Citation Nr: 0917280	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 1950 to May 1953 and 
from January 1954 to November 1954.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's June 2003 death certificate shows that he 
died on May [redacted], 2003; the immediate cause of death was 
hypotension and a massive gastrointestinal bleed, due 
multiple ulcers in the gastrointestinal tract, severe 
metabolic acidosis, coagulopathy, anemia, and gastric bypass.  

2.  At the time of the Veteran's death, service connection 
had been established for rheumatic heart disease and 
rheumatoid arthritis.  

3.  There is no competent medical evidence that relates the 
causes of the Veteran's death to either active service or his 
service connected disabilities.  

4.  The record shows that the Veteran gave his consent to the 
invasive procedures performed during his final 
hospitalization, including the final 
esophagogastroduedenoscopy performed immediately prior to his 
death.  

5.  The proximate cause of the Veteran's death was due to the 
natural progress of the diseases for which he was admitted, 
and not due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, including medical 
and surgical treatment, or due to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not due to active 
service or due to service connected disabilities.  
38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2008). 

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, prior to the initial adjudication of the 
matters on appeal, the appellant was provided with an August 
2003 notification letter.  This letter told the appellant 
what evidence was needed to substantiate her claims for 
service connection for the cause of death and for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  This letter met 
requirements of the notice outlined in Pelegrini.  

As for the additional notice required by Dingess, veteran 
status has been established and is not at issue in this 
appeal.  The appellant did not receive notification regarding 
effective dates or disability evaluations until May 2007, and 
there has not been readjudication of her appeal since that 
time.  However, as neither of these claims involves the 
assignment of a disability evaluation, this is harmless 
error.  Furthermore, as both of the claims will be denied, an 
effective date will not be assigned.  Therefore, Board may 
proceed with the adjudication of this appeal without fear of 
harming the appellant's rights.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The duty to notify has been completed.  

The Board further finds that the duty to assist has also been 
completed.  All of the pertinent VA medical records have been 
obtained.  There is no indication of any outstanding private 
medical records that are relevant to this appeal.  The 
appellant has declined her right to a hearing.  As there is 
no indication of any illness or event in service to which the 
cause of the Veteran's demise may be related, then there is 
no duty to obtain a medical opinion.  Similarly, other than 
the Veteran's competency at the time of consent, the 
appellant has not made any specific arguments regarding the 
38 U.S.C.A. § 1151 claim, and there is no basis in which to 
obtain an opinion.  As the duty to assist has been met, the 
Board will proceed with the adjudication of the Veteran's 
claims. 

Compensation

The appellant claims that she is entitled to compensation for 
the cause of the Veteran's death.  She has not advanced any 
specific contentions, other than the general assertion that 
the disabilities which led to the Veteran's death either 
originated due to his service or to his service connected 
disabilities.  In the alternative, the appellant contends 
that the Veteran was incapable of giving his informed consent 
to undergo surgery at the VA facility.  This surgery was not 
successful in saving the Veteran's life, and he died later 
the same day. 

The Board notes that the appellant's claims are based upon 
many of the same facts.  Therefore, the Board will review 
these facts together prior to separately analyzing her 
claims.  

The Veteran's June 2003 death certificate shows that he died 
on May [redacted], 2003.  He died while an inpatient at a VA 
facility, and an autopsy was not performed.  The immediate 
cause of death was hypotension and a massive gastrointestinal 
bleed.  This was due to multiple ulcers in the 
gastrointestinal tract, severe metabolic acidosis, 
coagulopathy, anemia, and gastric bypass.  The death 
certificate was signed by a VA doctor. 

At the time of the Veteran's death, service connection had 
been established for rheumatic heart disease, which was 
evaluated as 30 percent disabling, and rheumatoid arthritis, 
which was evaluated as 20 percent disabling.  The Veteran was 
in receipt of a combined 40 percent evaluation.  

The service treatment records show that the Veteran was 
treated on a single occasion in July 1952 for 
gastroenteritis.  He complained of vomiting and diarrhea, and 
was treated with antacid and other medication. 

The remaining service treatment records are entirely negative 
for a gastrointestinal disability.  The May 1953 discharge 
examination found that the abdomen and viscera, and the anus 
and rectum were normal.  There was no diagnosis of a chronic 
gastrointestinal disability, a kidney infection or 
disability, or any of the other disabilities cited as a cause 
of the Veteran's death.  

The service treatment records for the Veteran's second period 
of service are also negative for any evidence of a chronic 
gastrointestinal disability, a kidney infection or 
disability, or any of the other disabilities cited as a cause 
of the Veteran's death.  

An August 1955 VA examination was negative for any relevant 
findings. 

The initial evidence of any gastrointestinal findings is not 
dated until approximately 20 years after the Veteran's 
discharge from service.  A May 1973 VA examination notes that 
the veteran had severe exogenous obesity.  An October 1974 VA 
examination noted marked obesity.  A January 1975 VA 
examination noted that the Veteran remained tremendously 
obese.  A December 1976 examination again diagnosed the 
Veteran with obesity.  All of these examinations were 
conducted to evaluate the Veteran's service connected 
arthritis and other orthopedic complaints, and each of them 
found the Veteran to weigh between 280 and over 300 pounds.  
These examinations also noted that the Veteran's weight was 
either a cause or a factor in his joint pains.  

The Veteran was hospitalized at a VA facility for treatment 
of a urinary tract infection in October 1994.  He was also 
afforded a nephrology examination in October 1994.  The 
examination report noted that the Veteran had a history of 
obesity, but that he had undergone an intestinal bypass 
procedure by a private doctor.  The date of the surgery was 
not provided, but the Veteran was noted to have lost weight 
down to his current 210 pounds, which had been stable for 
many years.  He had a history of retained nitrogenous waste 
products as well as a history of bilateral kidney stones, 
which the Veteran said had begun 30 years ago.  In the recent 
past the Veteran had experienced rectal bleeding which was 
believed to be due to diverticulitis or diverticulosis, which 
was demonstrated on colonoscopy.  The examiner described the 
bypass surgery as quite successful in achieving the results 
of weight loss.  It was also successful in that there had 
been few if any deleterious side affects of the procedure 
other than chronic diarrhea.  The Veteran was taking iron 
because of some associated anemia that was attributed to his 
blood loss from the bowel.  

After the October 1994 examination, the diagnoses included in 
relevant mild mitral valve insufficiency associated with a 
prior history of rheumatic fever, uncomplicated; mild 
essential hypertension; a history of exogenous obesity 
treated successfully with bypass surgery, successfully 
managed, stable, and well controlled; a history of rectal 
bleeding associated with diverticulosis of the colon; 
degenerative arthritis of the knees and ankles attributable 
to the history of morbid obesity; borderline renal 
insufficiency, probably a function or residual of kidney 
stone problems; bilateral nephrolithiasis with past history 
of renal colic; and iron deficiency complicated by history of 
some blood loss and no doubt aggravated by his renal 
insufficiency problem.  The etiology of the stone formation 
was somewhat uncertain, although the probability was that it 
was a function of renal infection over the past period of 
years.  The examiner said that there was nothing to suggest 
that it was due to metabolic or calcium problems although 
that question was open to discussion.  He added that it was 
well know that the surgical procedure to his intestine was 
capable of altering his metabolism in connection with various 
minerals, and he felt that this had played a role in the 
stone formation.  The examiner did not know of any connection 
between rheumatic heart disease and nephrolithiasis.  
Instead, this was most likely due to altered physiology from 
the intestinal bypass procedure.  A relationship to a remote 
renal infection was also to be considered.  

January 1995 VA treatment records indicate the Veteran 
underwent surgery for removal of a kidney stone.  The 
diagnoses included ureteral calculus, post extraction; 
anemia; chronic aciduria; chronic renal insufficiency; 
history of hypertension; diverticulosis; and history of 
urolithiasis.  The history of his gastric bypass was also 
noted.  

In December 2002, the Veteran was hospitalized for atrial 
fibrillation and for chronic renal failure secondary to 
obstructive uropathy.  Conditions noted but not treated 
included chronic metabolic acidosis secondary to renal 
failure and gastrointestinal loss.  Chronic anemia was also 
noted in his medical history, and was thought to be due to 
genitourinary and gastrointestinal blood loss as well as 
chronic renal failure and poor iron absorption due to the 
previous bypass surgery.  

VA treatment records from January 2003 note that the 
Veteran's surgical history included a gastric bypass in 1973 
and an open ureterotomy in January 1995.  He had a history 
for many disabilities, including acute renal insufficiency, 
and metabolic acidosis secondary to renal disease and chronic 
diarrhea.  He was experiencing weight loss, which suggested 
that he was experiencing malabsorption, although his weight 
was now back to where it was the previous year.  Other 
assessments included anemia secondary to chronic renal 
insufficiency, which was stable.  February 2003 records 
indicate that the Veteran continued to experience these 
problems. 

April 2003 VA records include a description of the Veteran's 
medical history conducted after a thorough review of his 
electronic and softback records.  The Veteran was noted to 
have undergone jejunal-ilieal bypass surgery for weight loss 
30 years ago.  The surgery induced permanent malabsorption 
and was successful in helping him to maintain near ideal body 
weight.  However, the Veteran had experienced persistent 
problems with calcium oxalate stone disease since the 
surgery.  He had undergone innumerable surgeries and 
procedures to remove these stones and had also experienced 
many urinary tract infections.  The Veteran chronically 
carried small stones in both kidneys.  He had come to the 
renal clinic for a routine appointment but was admitted to 
the hospital due to fluid and electrolyte imbalances.  The 
analysis was progressive metabolic acidosis and associated 
electrolyte abnormalities due to a mixture of chronic renal 
insufficiency, malabsorption, and possibly a secondary renal 
tubular defect related to the bypass surgery.  The analysis 
also stated that vitamin D malabsorption was the suspected 
cause of the hypocalcemia, and included thirty years of 
calcium oxalate stones caused by increased oxalate delivery 
and absorption to the colon.  The Veteran's chronic atrial 
fibrillation and history of rheumatic fever were also noted.  

April 2003 records show that the Veteran's doctor had a full 
hour conference with the Veteran, his daughter, and his son-
in-law to discuss the Veteran's many health issues.  An 
additional half hour conference with the Veteran was also 
noted to discuss additional issues.  

The records from the Veteran's final hospitalization show 
that he was admitted on May 3, 2003, only days after he had 
been discharged from his previous hospitalization.  He was 
found to be anemic and to have an increased risk of bleeding.  
He also had some confusion and light headedness.  The 
assessments at admission included renal failure, shortness of 
breath, hypotension, atrial fibrillation, metabolic acidosis, 
and hypokalemia.  

The Veteran continued to be followed for his problems 
throughout his hospitalization without more than temporary 
improvements in his condition.  May 7 records state that the 
primary cause of his renal disease was the decades of calcium 
oxalate stone disease with recurrent obstruction and 
infection.  The most pressing problem was the Veteran's 
metabolic acidosis, which was due to several factors 
involving the kidneys and the gastrointestinal system.  
Records from May 8 note that the Veteran was started on 
antidepressants due to his lethargy and detachment.  The 
Veteran complained of stomach pains on May 13.  He underwent 
an esophagogastroduedenoscopy on May 14 due to a suspected 
upper gastrointestinal bleed.  May 16 records state that the 
Veteran's prognosis was poor due to his problems including 
his severe acidosis and renal insufficiency.  

Records dated May 16 show that the Veteran said he was doing 
better since he had been able to relate what type of 
treatment he wanted.  He was alert and oriented, although he 
was confused at times.  Records from May 20 state that the 
Veteran was alert and oriented.  He moved all extremities as 
desired and to instruction.  He was calm and cooperative but 
with poor eye contact.  On May 21, the Veteran was found to 
have spontaneous bactial peritonitis in addition to his 
previously reported problems.  He had a depressed mood due to 
his illness and lack of control.  May [redacted] records state that 
the Veteran's prognosis was grave. 

The record contains several consent forms signed by the 
Veteran.  These forms include consent for 
esophagogastroduedenoscopies conducted on May 14, May 21, and 
May [redacted].  The May 21 form states that the Veteran was 
critically ill and that permission was given by his son, 
although the consent form shows that the Veteran had an 
opportunity to ask questions and indicate his understanding 
of the procedure.  The May [redacted] form for the final 
esophagogastroduedenoscopy states that the Veteran had 
decision making capacity, and again notes that the Veteran 
had an opportunity to ask questions and indicate his 
understanding of the procedure.  The form explained the 
purpose of the procedure, as well as the risks and benefits.  
It adds that the Veteran freely consented to the procedure.  
The Veteran appears to have signed the form, although the 
signature is not completely legible.  

On May [redacted], 2003, the Veteran underwent surgery to repair 
recurrent gastrointestinal bleeding.  He was noted to have 
multiple medical problems, including a presumed hepatic 
insufficiency, malnutrition secondary to distant jejunoileal 
bypass, and renal insufficiency and failure.  He had 
undergone an esophagogastroduedenoscopy the previous night 
with injection of medication into three ulcerated areas of 
the stomach for his bleeding but he remained about the same.  
He then underwent a second esophagogastroduedenoscopy with 
additional injection of medication, although the Veteran 
understood that this was most likely temporizing in nature 
and did not want any further intervention if unsuccessful and 
did not want to be intubated.  There was much clotting noted 
during the procedure and an exposed vessel, which was 
cauterized.  When the procedure reached the bulb the duodenum 
beyond was unable to be visualized as it was packed full of 
old dark clot.  At this point a determination was made to 
terminate the procedure.  Approximately three minutes after 
the endoscopy was completed, the Veteran was noted to have 
decreased respiration and decreased level of consciousness.  
The family was brought in, and the Veteran expired minutes 
later.  

Cause of Death

Pursuant to 38 U.S.C.A. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

As noted above, the causes of death on the death certificate 
were hypotension and a massive gastrointestinal bleed.  This 
was due to multiple ulcers in the gastrointestinal tract, 
severe metabolic acidosis, coagulopathy, anemia, and gastric 
bypass.  The Veteran's medical records further show that his 
chronic renal insufficiency played a role in the development 
of the metabolic acidosis.  

However, there is simply no evidence of the disabilities 
which resulted in the Veteran's death in service or until 
many years after discharge from service, no competent 
evidence that relates the causes of his death to active 
service, and no competent evidence that relates the causes of 
his death to his service connected rheumatic heart disease or 
rheumatoid arthritis.  

The service treatment records show treatment for a single 
episode of gastroenteritis, which was treated with antacids.  
The remainder of the service treatment records is negative 
for any evidence of gastrointestinal disability, kidney 
disease, or any of the other disabilities that led to the 
Veteran's death.  The Board concludes that the Veteran did 
not develop a chronic gastrointestinal disability or kidney 
disease during active service.  

The post service medical records show that the Veteran 
underwent gastric bypass surgery due to chronic obesity.  
There is no evidence and no medical opinion that relates the 
chronic obesity to active service.  Although the surgery was 
successful in controlling the Veteran's weight, the medical 
records state that it also led to the development of chronic 
kidney stones, which eventually led to renal failure.  It 
also led to chronic malabsorption, which resulted in further 
complications.  There is no competent evidence that relates 
any of these conditions to active service.  There is also no 
competent evidence that relates any of these conditions to 
the Veteran's service connected rheumatic heart disease or 
rheumatoid arthritis.  In fact, the October 1994 VA examiner 
noted that he did not know of any connection between 
rheumatic heart disease and nephrolithiasis.  Instead, he 
opined that this was most likely due to altered physiology 
from the intestinal bypass procedure.  

In reaching this decision, the Board notes the appellant's 
sincere belief that the cause of the Veteran's death is 
related to service or his service connected disabilities.  
However, she is not a physician, and is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
competent medical opinion that has been expressed states that 
there is no relationship, and instead basically attributes 
the disabilities that led to the death of the Veteran to the 
long term affects of his bypass surgery.  In the absence of 
any competent medical evidence that relates the causes of the 
Veteran's death to either active service or his service 
connected disabilities, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  

Compensation under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 

The implementing regulation is 38 C.F.R. § 3.361, which 
provides that, in order to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program 
has stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

In this case, the appellant has not agued that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the Veterans' hospital care, medical care, and 
surgical treatment.  Instead, she argues that the Veteran was 
too confused to give his informed consent to the final 
surgery before his death, which implies that his death was 
not an event that was reasonably foreseeable.  This is not 
supported by the evidence.  

The evidence for the final two months of the Veteran's life 
clearly indicates that his condition was serious, and that 
the Veteran was kept informed of his situation.  April 
records show that the Veteran participated in two lengthy 
discussions with his doctors regarding his conditions.  The 
May 2003 hospital records show that the Veteran's doctors 
repeatedly used words like "poor" and "grave" to describe the 
Veteran's prognosis.  Although the hospital treatment records 
show that the Veteran was at times confused and depressed, he 
was also alert and oriented.  The consent forms for all 
procedures during the May 2003 hospitalization are in the 
claims folder, including the consent forms for the final two 
esophagogastroduedenoscopies.  The Veteran was too ill to 
give his consent for the May 21 procedure, but proper consent 
was given by his son.  See 38 C.F.R. § 17.32(e).  

The May [redacted] form for the final esophagogastroduedenoscopy 
states that the Veteran had decision making capacity, and 
notes that the Veteran had an opportunity to ask questions 
and indicate his understanding of the procedure.  This form 
was signed by the Veteran.  Furthermore, the surgical report 
for this procedure states that the Veteran understood that 
this was most likely temporizing in nature, that he did not 
want any further intervention if unsuccessful, and that did 
not want to be intubated.  It follows that the Veteran 
understood that it was very likely death would result if the 
procedure was unsuccessful and that it was likely to be 
unsuccessful.  There is no competent medical evidence to show 
that the Veteran was unable to provide his informed consent 
to the procedure.  Furthermore, the record also shows that 
the Veteran's family was present and no objections on their 
behalf to the procedures were noted.  The Board finds that 
the Veteran's death was not an event that was not reasonably 
foreseeable, but was instead due to the natural progress of 
the diseases for which he was admitted to the hospital.  
Therefore, the Board must also find that the preponderance of 
the evidence is against the appellant's claim for 
compensation under 38 U.S.C.A. § 1151.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


